Exhibit 10.2

 

FORM OF WARRANT

 

THESE WARRANTS MAY BE EXERCISED PRIOR TO ANY REGISTRATION STATEMENT COVERING THE
SHARES OF COMMON STOCK UNDERLYING THE WARRANTS BEING DECLARED EFFECTIVE BY THE
SECURITIES AND EXCHANGE COMMISSION, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933. UNLESS OTHERWISE
PROVIDED HEREIN, THE FILING OF ANY SUCH REGISTRATION STATEMENT SHALL BE AT THE
SOLE DISCRETION OF THE COMPANY. THE WARRANTS MAY ONLY BE EXERCISED IN THOSE
STATES IN WHICH IT IS LEGALLY PERMISSIBLE TO DO SO.

 



WARRANT NUMBER PCS EDVENTURES!.COM, INC. NUMBER OF WARRANTS 510102 Incorporated
Under the Laws of the State of Idaho 2,000,000



 

CERTIFICATE FOR WARRANTS TO PURCHASE COMMON STOCK

 

This Warrant Certificate Certifies that Todd Hackett registered (the "Warrant
Holder"), is the registered owner of the above indicated number of Warrants
expiring at 11:59 p.m. Mountain Time, 36 months from the date hereof (the
"Expiration Date"). One (1) Warrant entitles the Warrant Holder to purchase one
share of “restricted” Rule 144 Common Stock, no par value (the "Share"), from
the Company at a purchase price of $0.04 per share of Common Stock (the
"Exercise Price"). These Warrants are fully vested and exercisable.

 

This Warrant may be exercised in full by the Warrant Holder hereof by delivery
of an original or facsimile copy of the Warrant Exercise Form, duly executed by
such Warrant Holder and surrender of the original Warrant within five (5) days
of exercise, to the Company at its principal office, accompanied by payment, in
cash, wire transfer or by certified or official bank check payable to the order
of the Company, in the amount obtained by multiplying the number of shares of
Common Stock for which this Warrant is then exercisable by the Exercise Price. 

 

The Warrant Holder of the Warrants evidenced by this Warrant Certificate may
exercise all or part of the Warrants during the Exercise Period and in the
manner stated hereon. The Exercise Price shall be payable in lawful money of the
United States of America and in cash or by certified or bank cashier's check or
bank draft payable to the order of the Company. If upon exercise of any Warrants
evidenced by this Warrant Certificate the number of Warrants exercised shall be
less than the total number of Warrants so evidenced, there shall be issued to
the Warrant Holder a new Warrant Certificate evidencing the number of Warrants
not so exercised. No fractional shares may be purchased.

 

No Warrant may be exercised after 5:00 p.m. Mountain Time on the Expiration Date
and any Warrant not exercised by such time shall expire and become void unless
extended by the Company.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its CEO
and by its Secretary, each by a facsimile of his signature and has caused a
facsimile of its corporate seal to be imprinted hereon.

 

Dated:    January 22, 2015 Expiration Date: January 22,  2018           PCS
EDVENTURES!.COM, INC.           By                                 By /s/ Robert
O. Grover   By /s/ Britt Ide     Robert O. Grover   Britt Ide     CEO  
Secretary

 

 

(Seal)

 

 



 

